Order entered February 8, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-01103-CV

           NATIONSBUILDERS INSURANCE SERVICES, INC., Appellant

                                              V.

    HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., ET AL., Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 12-06111

                                         ORDER
      The Court has before it appellant’s motion for expedited consideration of this accelerated

appeal. The motion is DENIED.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE